UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7462



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARNULFO D. BENAVIDES, a/k/a Arnold,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-92-67, CA-97-92-4)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arnulfo D. Benavides, Appellant Pro Se. Helen F. Fahey, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnulfo D. Benavides seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See United States v. Benavides, Nos.

CR-92-67; CA-97-92-4 (E.D. Va. July 29, 1998).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2